Advisory Action
The Applicant’s proposed amendments are not entered. The Applicant proposed amendment and the Examiner’s finding are described below:
“selecting ... each of the plurality of key performance indicators being selected assuming a predetermined minimum number of events in training data of the neural network”.

Although this limitation no longer appears indefinite, the resulting claim is still broad. A person of ordinary skill would have had ample reason to not perform any predictive analytics tasks when the number of observations was small, i.e. below a certain threshold. In support of this finding, the Examiner points to the following passages in James (not previously cited):

“Prediction Accuracy: Provided that the true relationship between the response and the predictors is approximately linear, the least squares estimates will have low bias. If n >> p—that is, if n, the number of observations, is much larger than p, the number of variables—then the least squares estimates tend to also have low variance, and hence will perform well on test observations. However, if n is not much larger than p, then there can be a lot of variability in the least squares fit, resulting in overfitting and consequently poor predictions on future observations not used in model training. And if p > n, then there is no longer a unique least squares coefficient estimate: the variance is infinite so the method cannot be used at all. By constraining or shrinking the estimated coefficients, we can often substantially reduce the variance at the cost of a negligible increase in bias. This can lead to substantial improvements in the accuracy with which we can predict the response for observations not used in model training.” (Emphasis added.)James, pp. 203-04.

As described in the passage above, linear regression is not feasible when the number of observations n is below the threshold number of variables p; ideally n is much larger than p. This idea is reiterated e.g. at pp. 238-40 (discussing high-dimensional data, and in particular data high in dimensions relative to the number of observations). Although the James reference as a whole is directed to statistical learning (and machine learning) generally and not neural networks specifically, most of the techniques described in the former are applicable to the latter because neural networks are a type of machine learning.

In summary, the proposed amendments are not entered because they would not be patentable over the prior art (including James).

/Vincent Gonzales/Primary Examiner, Art Unit 2124